DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the objection to the claims have been fully considered and are persuasive. The objection to the claims has been withdrawn.
The Terminal Disclaimer filed 23 February 2022 is Approved.
Allowable Subject Matter
Claims 27-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27, the claim is deemed to be directed to a nonobvious improvement over DE 20 2005 006 367 U1. Claim 27 comprises at least one linear guide in the positioning device, at least one magazine in the application unit and being located below the application mechanism, the at least one magazine being usable for the storage of the at least one supply roller, and wherein the at least one magazine has at least two magazine receptacles, each for receiving one supply roller, and wherein the magazine as at least one movable repositioning device, by the use of which at least one movable repositioning device the at least two magazine receptacles can be moved and placed in different magazine positions, wherein by the use of the at least one positioning device, the at least one supply roller can be moved along a linear roller positioning path, a first end of which linear roller positioning path being identical to the supply position of the application unit and a second end of which linear roller positioning path is identical to a magazine position of the different magazine positions of the at least one magazine that is configured as a change position, 
Regarding claim 28, see the reasons for allowance set forth in the office action mailed 15 February 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Leo T Hinze/
Patent Examiner
AU 2853
01 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853